

116 HR 8242 IH: National Women’s Hall of Fame Commemorative Coin Act of 2020
U.S. House of Representatives
2020-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8242IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2020Mr. Morelle (for himself, Ms. Moore, Ms. Meng, Mr. Reed, Ms. DeLauro, Ms. Judy Chu of California, Ms. Kaptur, Mr. Brindisi, Mr. Beyer, Ms. Velázquez, Mr. Tonko, Ms. Lee of California, Ms. Norton, Miss Rice of New York, Mr. Katko, Mr. Zeldin, Mrs. Carolyn B. Maloney of New York, Ms. Brownley of California, Mr. Nadler, Mrs. Dingell, Mr. Engel, Mr. Rose of New York, Mr. Sean Patrick Maloney of New York, Mr. Neguse, Mr. McGovern, Mr. Swalwell of California, Mr. Cartwright, Ms. Garcia of Texas, Mr. Grijalva, Mr. Meeks, Mr. Espaillat, Ms. Schakowsky, Ms. Dean, Mr. Harder of California, and Ms. Kendra S. Horn of Oklahoma) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint coins in recognition and celebration of the National Women’s Hall of Fame.1.Short titleThis Act may be cited as the National Women’s Hall of Fame Commemorative Coin Act of 2020.2.FindingsThe Congress finds the following:(1)In 1969, the National Women’s Hall of Fame was established in Seneca Falls, New York, the location of the first Women’s Rights Convention in 1848. A total of 276 women have been inducted represented well by the first class that included Jane Addams, Marian Anderson, Susan B. Anthony, Clara Barton, Mary MacLeod Bethune, Elizabeth Blackwell, Pearl S. Buck, Rachel Carson, Mary Cassatt, Emily Dickinson, Amelia Earhart, Alice Hamilton, Helen Hayes, Helen Keller, Eleanor Roosevelt, Florence Sabin, Margaret Chase Smith, Elizabeth Cady Stanton, Helen Brooke Taussig, and Harriet Tubman.(2)The National Women’s Hall of Fame is the Nation’s oldest membership organization dedicated to recognizing and celebrating the achievements of great American women.(3)The involvement of women in the Nation’s history is inadequately chronicled, commemorated, and celebrated as reflected in the following:(A)Fewer than 5 percent of the 2,596 national historic landmarks chronicle women’s achievements.(B)Only nine of the 112 statues in the Capitol’s Statuary Hall are of women.(C)The National Park Service notes that only three of the 130 national monuments in the United States are dedicated to historic female figures.(D)Of the 5,575 outdoor sculpture portraits of historical figures in the United States, 559 portray women according to the Smithsonian American Art Museum’s online inventories catalog.(E)Six of the 89 National Historic Sites commemorate women.(F)Only 219 United States Postal Stamps were issued to commemorate women.(4)The National Women’s Hall of Fame will complete rehabilitation of its new home at the former Seneca Falls Knitting Mill, which is a historic building included in the National Historic Registry. The new building has over 20,000 square feet available for artifacts to ensure that women’s history and women’s contribution to American history will be preserved and recounted for future generations.(5)The National Women’s Hall of Fame plans to design an educational program utilizing video conference technology with students and teachers participating in interactive lessons led by educators from the National Women’s Hall of Fame. This program will provide important lessons on the impact that women have had on mathematics, geography, education, sciences, medicine, military, government, civil rights, economics, industrial technology, arts, and communication.3.Coin specifications(a)DenominationsIn recognition and celebration of the National Women’s Hall of Fame, the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins:(1)$5 gold coinsNot more than 50,000 $5 coins, which shall—(A)weigh 8.359 grams;(B)be struck on a planchet having diameter of 0.850 inches; and(C)contain not less than 90 percent gold.(2)$1 silver coinsNot more than 400,000 $1 coins, which shall—(A)weigh 26.73 grams;(B)be struck on a planchet having a diameter of 1.500 inches; and(C)contain not less than 90 percent silver.(3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall—(A)weigh 11.34 grams;(B)be struck on a planchet having a diameter of 1.205 inches; and(C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.(4)Proof silver $1 coinsNot more than 100,000 proof $1 silver coins which shall—(A)weigh 5 ounces;(B)be struck on a planchet having a diameter of 3 inches; and(C)contain .999 fine silver.(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.(d)Sense of congressIt is the sense of Congress that, to the extent possible without significantly adding to the purchase price of the coins, the coins minted under this Act should be produced in a fashion that provides a more dramatic display of the obverse design.4.Designs of coins(a)Designs requirements(1)In generalThe designs of the coins minted under this section shall be emblematic of the impact that women have had on mathematics, geography, education, sciences, medicine, military, government, civil rights, economics, industrial technology, arts, and communication.(2)Designation and inscriptionsOn each coin minted under this Act there shall be—(A)a designation of the denomination of the coin;(B)an inscription of the year 2023; and(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.(b)SelectionThe designs of the coins minted under this Act shall be—(1)selected by the Secretary after consultation with—(A)the National Women’s Hall of Fame; and(B)the Commission of Fine Arts; and(2)reviewed by the Citizens Coinage Advisory Committee.5.Issuance of coins(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.(b)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2023.6.Sale of coins(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—(1)the face value of the coins;(2)the surcharge provided in section 7(a) with respect to such coins; and(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping).(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.(c)Prepaid orders(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.(d)Marketing and educational campaignThe Secretary shall develop and execute a marketing, promotion, and educational program to promote the collecting of the coins authorized under this Act.7.Surcharges(a)In generalAll sales of coins minted under this Act shall include a surcharge as follows:(1)A surcharge of $35 per coin for the $5 coin.(2)A surcharge of $10 per coin for the $1 coin described under section 3(a)(2).(3)A surcharge of $5 per coin for the half-dollar coin.(4)A surcharge of $50 per coin for the $1 coin described under section 3(a)(4)(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the National Women’s Hall of Fame Foundation to establish an endowment fund that will provide long-term financing for the National Women’s Hall of Fame’s operations.(c)AuditsThe National Women’s Hall of Fame Foundation shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and(2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.